Case 2:19-cv-11556-NGE-KGA ECF No. 40, PageID.351 Filed 08/07/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


CURTIS HARRIS BEY,

             Plaintiff,                               No. 19-11556

v.                                                    Honorable Nancy G. Edmunds

GREGG HISSONG, JENNIFER JONES,
CHARLES RANDLE, and MATTHEW
HARPST,

           Defendants.
________________________________________/

                                     JUDGMENT

      The Court having reviewed and fully considered the pleadings filed by the parties

and the magistrate judge’s report and recommendation, and for the reasons set forth in

the opinion and order entered this date,

      The report and recommendation is hereby accepted and adopted as the findings

and conclusions of the Court.

      IT IS ORDERED AND ADJUDGED that judgment is hereby GRANTED in favor of

Defendants and this case is DISMISSED.

      SO ORDERED.

                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge

Dated: August 7, 2021
Case 2:19-cv-11556-NGE-KGA ECF No. 40, PageID.352 Filed 08/07/21 Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon counsel of
record on August 7, 2021, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager
